Citation Nr: 0609561	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-18 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating higher than 
10 percent for  tinnitus.

3.  Entitlement to a compensable initial disability rating 
for left ear hearing loss.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

5.  Entitlement to an effective date earlier than January 13, 
2003, for the grant of service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to October 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Atlanta, Georgia 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a September 2002 rating decision, 
the RO granted service connection for PTSD, and assigned a 
disability rating of 50 percent.  The RO granted service 
connection for left ear hearing loss, and assigned a 
0 percent, noncompensable rating.  In a March 2003 rating 
decision, the RO granted service connection for tinnitus, and 
assigned a 10 percent rating, and an effective date of 
January 13, 2003.  The RO denied the veteran's claim for a 
TDIU.

The issue of an earlier effective date for the grant of 
service connection for tinnitus is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

The issue of an initial rating higher than 10 percent for 
tinnitus is subject to a stay; therefore, the Board will not 
decide that issue at this time.  The United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, 19 Vet. App. 63 (2005), that reversed a 
decision of the Board which concluded that no more than a 
single 10 percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  VA disagrees with the Court's decision in 
Smith and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the claims for which the Board is 
presently issuing a decision.

2.  From December 27, 2001, the veteran's PTSD has been 
manifested by persistent severe anxiety, continuous 
depression, and impaired impulse control, producing inability 
to maintain employment; but without delusions, 
hallucinations, disorientation, or persistent danger to self 
or others.

3.  From April 25, 2005, the manifestations for the veteran's 
PTSD have included persistent danger of hurting self or 
others.

4.  From December 27, 2001, forward, the veteran's left ear 
hearing loss produces hearing impairment of level I in the 
left ear.

5.  The veteran's PTSD is rated at more than 40 percent, and 
the combined rating for his service-connected disabilities is 
70 percent or more.

6.  The veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  From December 27, 2001, the criteria for a 70 percent 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2005).

2.  From April 25, 2005, the criteria for a 100 percent 
rating for PTSD have been met.  Id.

3.  The veteran's left ear hearing impairment does not meet 
the criteria for a compensable rating for any period from 
December 27, 2001, forward.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.85, Tables 
VI and VII (2005).

4.  The criteria for a TDIU have been met. 38 U.S.C.A. 
§§ 5103, 5103A, 5107; 38 C.F.R. § 4.16(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, in June 2002 and December 2002, the RO issued 
the veteran VCAA notices.  The June 2002 notice informed the 
veteran of the type of information and evidence that was 
needed to substantiate claims for service connection, and the 
December 2002 notice informed him of the type of information 
and evidence needed to substantiate a claim for a TDIU.  
Neither of the notices informed the veteran of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Despite the 
inadequacy of the VCAA notices as to the elements of 
establishing a disability rating or an effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision in those issues that the 
Board is presently deciding.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).

Herein, the Board grants the full possible benefit in 
granting a 100 percent rating for PTSD from April 25, 2005, 
and in granting a TDIU.  With regard to those issues, the RO 
will address any defect in the notice regarding assignment of 
an effective date when the RO effectuates the granted 
ratings.  The Board grants only a partial benefit in granting 
a 70 percent rating for PTSD from December 27, 2001, to April 
24, 2005.  As the increase to 70 percent is effective from 
the date of service connection, an earlier effective date for 
that increase is not possible.  Thus, the veteran is not 
prejudiced by lack of notice regarding requirements for an 
earlier effective date for that increase.  The Board denies 
the claim for an initial compensable rating left ear hearing 
loss.  As a rating increase is denied, no effective date will 
be assigned, so there is no possibility of prejudice to the 
veteran.

On the claims for which the Board is issuing decisions at 
this time, VA has conducted all appropriate development of 
relevant evidence, and has secured all available pertinent 
evidence.  The veteran has had a meaningful opportunity to 
participate in the processing of those claims.  The Board 
finds that VA has adequately fulfilled its duties under the 
VCAA.  To the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds such error 
to be harmless error that would not reasonably affect the 
outcome of those claims.

Rating for PTSD

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court has held that, at the time of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned.  The Board will consider the 
evidence for the entire period since the December 27, 2001, 
effective date of the grant of service connection, and will 
consider whether staged ratings are warranted.

Under the rating schedule, the criteria for ratings of 
50 percent or higher for a mental disorder, including PTSD, 
are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  ..................... 100 
percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................. 70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ............................ 50 
percent

38 C.F.R. § 4.130 (2005).

In 2002, the veteran was diagnosed with PTSD as a result of 
his experiences in combat in Vietnam.  The veteran has 
reported that he saw a psychiatrist in 1996.  He has been in 
ongoing mental health treatment since May 2002.

In May 2002, the veteran began mental health treatment at the 
recommendation of an employee assistance program.  At that 
time, he reported that he was seeking VA disability for PTSD.  
He related feeling harassed and angry at work, and having 
scheduled retirement from his work in August 2002.  He 
indicated that he felt mistrustful of others, and that he 
feared losing control of his anger while at work.  He stated 
that he worked as a counselor in a prison, and that he had 
worked there for 22 years.  He reported that he lived with 
his two children.  He stated that he shielded his children 
and girlfriend from his emotional discontent at work.

Private psychologist R. L. H., Ph.D., observed that the 
veteran was oriented and coherent, with a hostile and 
moderately agitated manner.  Dr. H. noted that the veteran 
did not acknowledge any history of physical aggression, and 
that he expressed adequate mechanisms to avoid assaultive 
behavior.  The veteran did not express specific assaultive 
ideation against any person.  Dr. H.'s assessment was 
adjustment disorder with anxiety, occupational problem, and 
rule out PTSD.  Dr. H. assigned a Global Assessment of 
Functioning (GAF) score of 45.

On VA psychiatric examination in July 2002, the veteran 
reported that he thought about Vietnam every day, and felt 
guilt over having survived.  He stated that he felt 
distressed every time he thought about Vietnam.  He indicated 
that he had nightmares, night sweats, and flashbacks, and 
that he ducked at any loud noise.  He stated that he was 
angry and irritable, and that his PTSD symptoms interfered 
with his work and his relationships.  He reported a history 
of suicidal thoughts.  He stated that he was planning to 
retire from his job as a prison counselor.  He indicated that 
he was divorced, and that he lived with his girlfriend.  The 
examiner noted that the veteran's mood was angry.  The 
examiner diagnosed PTSD, and assigned a GAF of 50.  The 
examiner commented that the veteran's PTSD symptoms caused 
significant distress and impairment in his social, 
occupational, and other areas of functioning.

In July 2002, the veteran had two counseling sessions and 
underwent psychological testing with Dr. H.  The veteran 
indicated that he was nearing retirement, and was managing to 
complete daily tasks.  He expressed that he needed alcohol to 
deal with his emotions.  Dr. H. noted that the veteran's 
manner was tense.  Dr. H. indicated that the results of 
psychological testing showed signs of depressive, schizoid, 
and negativistic traits, and that the results were consistent 
with persistent intense anxiety.  Dr. H. stated a diagnosis 
of PTSD.

A report from the prison where the veteran was employed 
documents that he retired effective September 2, 2002.  The 
veteran continued in VA outpatient treatment with Dr. H.  In 
October 2002, the veteran reported having had a startle 
response and disorientation during a thunderstorm.  Dr. H. 
noted in October 2002 that the veteran was increasingly 
focussed on avoiding contact with people.  Dr. H. found that 
the veteran continued to exhibit and describe severe PTSD 
symptoms such as exaggerated startle response, extreme 
suspiciousness and guardedness, social avoidance, and 
reliance on alcohol to reduce anxiety and irritability.  
"Given these symptoms," Dr. H. wrote, "it is considered 
highly unlikely that he will be able to function adequately 
in any workplace setting, and he should be considered 
permanently and totally disabled."

On VA psychiatric examination in January 2003, the examiner 
noted that the veteran appeared very intense and often angry.  
The veteran reported that he was always depressed.  He denied 
hallucinations or homicidal ideas.   He expressed distrust of 
people, and indicated that he felt unable to work for any 
supervisor.  He stated that he lived with his two children 
and his girlfriend.  The examiner listed a diagnosis of PTSD 
and a GAF score of 50.

In May 2003, Dr. H. noted that the veteran's condition had 
continued to worsen.  The veteran indicated that he no longer 
helped his children with their homework, and that he largely 
avoided his children because of his intoxication.  It was 
noted that the veteran was almost housebound, and that he was 
afraid of his anxiety and irritability being exposed in 
public.  The veteran reported that while he was working he 
had feared that he would not be able to retain emotional 
control.  On the advice of a coworker who is a psychiatrist, 
he had retired from his job at the earliest possible date, 
before he was eligible for full retirement benefits.  Dr. H. 
stated that the veteran was not a significant risk to himself 
or others, but that he was unhirable and unemployable.

In March 2004, the veteran told Dr. H. that he did not trust 
anyone, and that he seldom left his house.  Dr. H. noted that 
the veteran was having great difficulty even fulfilling basic 
household functions.  Dr. H. stated that the veteran 
continued to be unemployable because of the severity of his 
PTSD symptoms.

In August 2004, Dr. H. wrote that the veteran's very 
significant PTSD symptoms had worsened over the preceding two 
years.  Dr. H. noted that the veteran had poor attention to 
personal hygiene, suicidal ideation, reluctance to leave his 
house, and assaultive and homicidal fantasies.  Dr. H. 
indicated that the veteran had retired early because of his 
intolerance for authority.  Dr. H. stated that it was 
unreasonable to expect that the veteran was employable.

In April 2005, M. A. R., M.D., a VA psychiatrist and 
administrator located in the state of Washington, wrote that 
he had reviewed the veteran's medical records and had 
interviewed the veteran three times at length by telephone.  
Dr. R. indicated that the veteran had been referred to him by 
two fellow veterans who had grown increasingly concerned that 
the veteran's PTSD had become an increasing danger to himself 
and others.  Dr. R. stated:

Particularly worrisome are frequent 
episodes of low anger threshold, rage 
outbursts and difficult to control 
impulses to physically assault with 
intent to harm persons who are the 
objects of his anger.

In my opinion, [the veteran's] PTSD is 
highly disabling and makes him 
unemployable.  GAF = 30.

In September 2005, the veteran travelled to Washington and 
saw Dr. R.  The veteran reported increasingly frequent and 
worrisome episodes of suicidal ideation and angry aggressive 
impulses toward others.  He related a history of previous 
suicide attempts, and stated that his PTSD symptoms had 
increased over the past six years.  He reported having 
increasingly frequent homicidal and suicidal fantasies.  He 
stated that he had very few personal contacts, except for his 
fiancee.  He denied having delusions or hallucinations.  Dr. 
R. found that the veteran was coherent, but easily saddened 
and angered.  Dr. R. opined that the veteran was clearly 
unable to pursue gainful employment, and was totally disabled 
by PTSD.

In October 2005, the veteran had a hearing at the RO before 
the undersigned Veterans Law Judge.  The veteran stated that 
since his return from Vietnam he had used alcohol to address 
his emotional and psychological problems.  He reported that 
his PTSD had caused him to take early retirement from his 
employment as a prison counselor.  He stated that since 
retiring, he had volunteered at a lawn mower repair business, 
but had been told to leave after he beat up a man there.

There is no contemporaneous evidence regarding the severity 
of the veteran's PTSD symptoms prior to 2002.  Records from 
2002 and later reflect that by 2002 the veteran felt 
considerable mistrust and anger toward others at work.  He 
feared losing control at work, and he took early retirement 
to end his interpersonal troubles at work and avoid angry or 
violent outbursts.  His responses on psychological testing 
indicated persistent intense anxiety.  The evidence as to the 
veteran's condition in 2002 is sufficient to support a 70 
percent rating from the time of his December 2001 claim for 
service connection for PTSD.

While the veteran's impairment due to PTSD worsened over 
time, evidence from 2002 through 2004 does not warrant a 100 
percent schedular rating for PTSD.  Records from that period 
do not show that he had the most severe symptoms, such as 
delusions, hallucinations, disorientation, or behavior that 
endangered himself or others.

Dr. R.'s statements from 2005 reflect increased severity of 
the veteran's PTSD.  Considering the evidence that the 
veteran frequently presented a danger to himself and others, 
the record supports a 100 percent schedular rating for PTSD 
effective from April 25, 2005, the date of Dr. R.'s first 
statement.

Rating for Hearing Loss

The veteran appealed the initial, noncompensable rating that 
the RO assigned for his service-connected left ear hearing 
loss.  Under the VA rating schedule, hearing impairment is 
evaluated based on audiological testing, including a puretone 
audiometry test and the Maryland CNC controlled speech 
discrimination test.  38 C.F.R. § 4.85.  The puretone 
threshold average is the average of the puretone thresholds, 
in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a 
puretone audiometry test.  38 C.F.R. § 4.85.  To find the 
appropriate disability rating based on test results, the 
puretone threshold average for each ear is considered in 
combination with the percentage of speech discrimination to 
establish a hearing impairment level, labeled from I to XI.  
See 38 C.F.R. § 4.85, Table VI.  The hearing impairment 
levels of both ears are then considered together to establish 
a disability rating for the hearing loss.  See 38 C.F.R. 
§ 4.85, Table VII.  If impaired hearing is service-connected 
in only one ear, in order to determine the percentage 
evaluation from Table VII, the non-service-connected ear will 
be assigned a hearing impairment designation of I.  38 C.F.R. 
§ 4.85(f).  Tables VI and VII are reproduced below.


	(CONTINUED ON NEXT PAGE)



TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


	(CONTINUED ON NEXT PAGE)



Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100
* 










X 
90 
80 









IX 
80 
70 
60 








VII
I 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 
3.350. [64 FR 25206, May 11, 1999] 

On an authorized audiological evaluation in July 2002, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
15
LEFT
5
5
40
25
15

The puretone threshold average was 10 decibels in the right 
ear and 21 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 92 percent in the left ear.  The hearing 
impairment level was I in the left ear.  The non-service-
connected right ear is designated as having a hearing 
impairment level I.  The test results were consistent with a 
0 percent rating.

On the authorized audiological evaluation in January 2003, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
20
LEFT
5
10
45
30
15

The puretone threshold average was 13 decibels in the right 
ear and 15 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 96 percent in the left ear.  The hearing 
impairment level was I in the left ear.  The non-service-
connected right ear is designated as having a hearing 
impairment level I.  The test results were consistent with a 
0 percent rating.

Testing performed in 2002 and 2003 shows left ear hearing 
impairment that does not warrant a compensable rating under 
the rating schedule.  The preponderance of the evidence is 
against a compensable rating for any period.

TDIU

VA regulations allow for the assignment of a total disability 
rating based on individual unemployability (TDIU) when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and 
the veteran has certain combinations of ratings for service-
connected disabilities.  If there are two or more service-
connected disabilities, there must be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

VA has established service connection for the veteran's PTSD, 
tinnitus, and left ear hearing loss.  The veteran's PTSD has 
always been rated at more than 40 percent.  With the Board's 
grant herein of increased staged ratings for PTSD, the 
combined rating is 70 percent or more for all periods.

Mental health professionals, including Dr. H. and Dr. R., who 
have examined or treated the veteran, have concluded that he 
is unable to work as a result of his PTSD.  The record 
supports a grant of a TDIU.


ORDER

Entitlement to an initial disability rating of 70 percent for 
PTSD is granted, subject to the laws and regulations 
controlling the disbursement of monetary benefits.

Entitlement to a 100 percent rating for PTSD, effective April 
25, 2005, is granted, subject to the laws and regulations 
controlling the disbursement of monetary benefits.

Entitlement to a compensable rating for left ear hearing loss 
for any period from December 27, 2001, forward, is denied.

Entitlement to a total disability rating based on individual 
unemployability is granted, subject to the laws and 
regulations controlling the disbursement of monetary 
benefits.


REMAND

In a March 2003 rating decision, the RO granted service 
connection for tinnitus, effective January 13, 2003.  In 
October 2003, the veteran wrote that he was appealing the 
effective date for service connection for tinnitus.  He 
asserted that he reported ringing in his ears at the time 
when he first sought service connection for hearing loss.  
The veteran's statement constitutes a notice of disagreement 
with the effective date assigned for the grant of service 
connection for tinnitus.  As the RO has not issued a 
statement of the case in response to that notice of 
disagreement, the issue must be remanded to the RO for the 
issuance of a statement of the case.  38 U.S.C.A. § 7105 
(West 2002); see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

The RO should issue a statement of the 
case with regard to the issue of 
entitlement to an effective date earlier 
than January 13, 2003, for the grant of 
service connection for tinnitus.

Thereafter, if the RO receives a timely substantive appeal 
with regard to the tinnitus service connection effective date 
issue, the RO should return the case to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this claim.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


